Case: 21-11012      Document: 00516243950         Page: 1     Date Filed: 03/17/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   March 17, 2022
                                  No. 21-11012                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Velasquez-Torres,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:20-CR-344-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Jose Velasquez-Torres appeals his sentence of 22 months of
   imprisonment and three years of supervised release imposed following his
   guilty plea conviction for illegal reentry after removal from the United States.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11012       Document: 00516243950           Page: 2   Date Filed: 03/17/2022




                                      No. 21-11012


   The district court imposed the sentence as an upward departure under
   U.S.S.G. § 4A1.3(a).
            For the first time on appeal, Velasquez-Torres argues that the district
   court violated his Sixth Amendment rights because its finding supporting
   imposition of the § 4A1.3(a) departure—that his criminal history category
   substantially underrepresented his criminal history and the likelihood that he
   would commit other crimes—needed to be made by a jury beyond a
   reasonable doubt. He contends that, even though the finding did not affect
   the maximum or minimum mandatory sentence, it “altered the maximum
   and minimum reasonable sentence.”            He concedes that his claim is
   foreclosed by United States v. Tuma, 738 F.3d 681 (5th Cir. 2013), but wishes
   to preserve it for further review. The Government has moved, unopposed,
   for summary affirmance or, alternatively, for an extension of time to file its
   brief.
            The district court’s factfinding did not alter the mandatory maximum
   or minimum sentence. See Tuma, 738 F.3d at 693; see also United States v.
   Hinojosa, 749 F.3d 407, 411-13 (5th Cir. 2014). Thus, as Velasquez-Torres
   concedes and the Government asserts, his argument is foreclosed, such that
   “there can be no substantial question as to the outcome of the case,”
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), and
   summary affirmance is proper.
            Accordingly, the Government’s motion for summary affirmance is
   GRANTED, and the judgment of the district court is AFFIRMED. The
   Government’s alternative motion for an extension of time to file a brief is
   DENIED.




                                           2